JUDGMENT AND ORDER OMAN, Chief Justice. This cause having come on before the Court, upon the report and recommendation of the Disciplinary Board and the Findings of Fact of Hearing Committee A of the Southern Disciplinary District; And the Court having considered the same and the record of this proceeding, and being fully advised. The Court finds that William S. Martin, Jr., an attorney of this Court, has been guilty of unprofessional conduct in that he has been convicted in the District Court of the Sixth Judicial District (Grant County) of eight counts of false statement and eighteen counts of attempted tax evasion, all in relation to his legal obligations under the New Mexico Gross Receipts Tax Laws. And the Court concludes that the Respondent should be disciplined. NOW, THEREFORE IT IS ORDERED that Respondent William S. Martin, Jr., be and he hereby is suspended from the practice of law in all Courts in the State of New Mexico for a period of thirteen months, effective July 30, 1976. And it appearing to the Court that Respondent was temporarily suspended pendente lite from the practice of law on July 30, 1976, under the provisions of Rule 12 of the Rules Governing Discipline (now Rule 13), and has been continuously barred from the practice under that order until this date; IT IS FURTHER ORDERED that, if Respondent shall forthwith file an undertaking to comply with the terms of probation hereinafter set forth, the effect of his suspension shall be lifted and deferred from March 1, 1977, until the expiration thereof on AUG. 31, 1977 (both inclusive) PROVIDED that during said entire period, the Respondent strictly and conscientiously obeys all of the laws of the United States and the State of New Mexico, the provisions of the Code of Professional Responsibility and Canons of Ethics, and Rule 12 of the Rules Governing Discipline; and thereafter files his Affidavit of Compliance and Petition For Automatic Reinstatement, at the conclusion of said period as provided in Rule 19B. AND IT IS FURTHER ORDERED that Respondent pay the costs of this proceeding to be assessed.